12 So.3d 1291 (2009)
Eddie JOHNSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-1703.
District Court of Appeal of Florida, First District.
July 29, 2009.
Samuel M. Olmstead, Tallahassee, for Petitioner.
*1292 Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal of the judgment and sentence rendered on December 16, 2008, in Leon County Circuit Court case number 2007-CF-02201-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WOLF, WEBSTER, and CLARK, JJ., concur.